FILED
                             NOT FOR PUBLICATION                            JAN 28 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOSE ALEJANDRO VASQUEZ-TREJO,                    No. 11-71122

               Petitioner,                       Agency No. A094-303-898

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 21, 2015**

Before:        CANBY, GOULD, and N.R. SMITH, Circuit Judges.

       Jose Alejandro Vasquez-Trejo, a native and citizen of El Salvador, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

his appeal from an immigration judge’s decision denying his application for

withholding of removal and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Silaya v. Mukasey, 524 F.3d 1066, 1070

(9th Cir. 2008). We deny the petition for review.

      Vasquez-Trejo testified that guerrillas tried to forcibly recruit him during the

Salvadoran civil war and that he fears ex-guerrillas or gang members will harm

him if he returns. Substantial evidence supports the BIA’s determination that

Vasquez-Trejo did not establish past persecution on account of his membership in

either of his proposed social groups. See INS v. Elias-Zacarias, 502 U.S. 478, 482-

84 (1992) (petitioner must provide evidence of persecutor’s motive and failed to

show nexus to protected ground for forced conscription efforts by guerrilla

organization). Substantial evidence also supports the BIA’s determination that

Vasquez-Trejo did not establish a nexus to a protected ground for his fear of future

persecution. See id.; see also Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010). Thus, Vasquez-Trejo’s withholding of removal claim fails.

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Vasquez-Trejo failed to establish it is more likely than not he would be

tortured at the instigation of or with the acquiescence of the government if returned

to El Salvador. See Silaya, 524 F.3d at 1073.




                                          2                                    11-71122
      This dismissal is without prejudice to petitioner’s seeking prosecutorial

discretion or deferred action from the Department of Homeland Security. See

Reno v. American-Arab Anti-Discrimination Committee (AADC), 525 U.S. 471,

483-85 (1999) (stating that prosecutorial discretion by the agency can be granted at

any stage, including after the conclusion of judicial review).

      PETITION FOR REVIEW DENIED.




                                          3                                   11-71122